

116 HR 4911 IH: Childhood Outcomes Need New Efficient Community Teams
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4911IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. Schweikert (for himself and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to allow the Secretary of Health and Human Services to award competitive grants to enhance collaboration between State child welfare and juvenile justice systems. 
1.Short titleThis Act may be cited as the Childhood Outcomes Need New Efficient Community Teams or the CONNECT Act. 2.Authority to award competitive grants to enhance collaboration between State child welfare and juvenile justice systemsSubpart 1 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) is amended by adding at the end the following new section: 
 
429A.Grants to States to enhance collaboration between State child welfare and juvenile justice systems 
(a)PurposeThe purpose of this section is to authorize the Secretary, in collaboration with the Attorney General and the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice, to make grants to State child welfare and juvenile justice agencies to collaborate in the collection of data relating to dual status youth and to develop practices, policies, and protocols to confront the challenges presented and experienced by dual status youth. (b)Authority To award grants (1)In generalThe Secretary shall award competitive grants jointly to a State child welfare agency and a State juvenile justice agency to facilitate or enhance collaboration between the child welfare and juvenile justice systems of the State in order to carry out programs to address the needs of dual status youth and their families. 
(2)FundingOf the amount appropriated under section 425 for a fiscal year that exceeds $270,000,000, the Secretary shall reserve up to $30,000,000 of such excess amount for grants under this section. (3)Length of grants (A)In generalA grant shall be awarded under this section for a period of not less than 2, and not more than 5, fiscal years, subject to subparagraph (B). 
(B)Extension of grantOn application of the grantee, the Secretary may extend for not more than 2 fiscal years the period for which a grant is awarded under this section. (c)Additional requirements (1)ApplicationIn order for a State to be eligible for a grant under this section, it shall submit an application, to be approved by the Secretary, that includes— 
(A)a description of the proposed leadership collaboration group (including the membership of such group), and how such group will manage and oversee a review and analysis of current practices while working to jointly address enhanced practices to improve outcomes for dual status youth; (B)a description of how the State proposes to— 
(i)identify dual status youths; (ii)identify individuals who are at risk of becoming dual status youths; 
(iii)identify common characteristics shared by dual status youths in the State; and (iv)determine the prevalence of dual status youths in the State; 
(C)a description of current and proposed practices and procedures that the State intends to use to— (i)screen and assess dual status youths for risks and treatment needs; 
(ii)provide targeted and evidence-based services, including educational, behavioral health, and pro-social treatment interventions for dual status youths and their families; and (iii)provide for a lawful process to enhance or ensure the abilities of the State and any relevant agencies to share information and data about dual status youths while maintaining confidentiality and privacy protections under State and Federal law; and 
(D)a certification that the State has involved local governments, as appropriate, in the development, expansion, modification, operation, or improvement of proposed policy and practice reforms to address the needs of dual status youths. (2)No supplantation of other fundsAny amounts paid to a State under a grant under this section shall be used to supplement and not supplant other State expenditures on dual status youths or children involved with either the child welfare or juvenile justice systems. 
(3)EvaluationUp to 10 percent of the amount made available to carry out this section for a fiscal year shall be made available to the Secretary to evaluate the effectiveness of the projects funded under this section, using a methodology that— (A)includes random assignment whenever feasible, or other research methods that allow for the strongest possible causal inferences when random assignment is not feasible; and 
(B)generates evidence on the impact of specific projects, or groups of projects with identical (or similar) practices and procedures. (4)ReportA State child welfare agency and a State juvenile justice agency receiving a grant under this section shall jointly submit to the Secretary, the Attorney General, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice, a report on the evaluation of the activities carried out under the grant at the end of each fiscal year during the period of the grant. Such report shall include— 
(A)a description of the scope and nature of the dual status youth population in the State, including the number of dual status youth; (B)a description of the evidence-based practices and procedures used by the agencies to carry out the activities described in clauses (i) through (iii) of paragraph (1)(C); and 
(C)an analysis of the effects of such practices and procedures, including information regarding— (i)the collection of data related to individual dual status youths; 
(ii)aggregate data related to the dual status youth population, including— (I)characteristics of dual status youths in the State; 
(II)case processing time­lines; and (III)information related to case management, the provision of targeted services, and placements within the foster care or juvenile justice system; and 
(iii)the extent to which such practices and procedures have contributed to— (I)improved educational outcomes for dual status youths; 
(II)fewer delinquency referrals for dual status youths; (III)shorter stays in intensive restrictive placements for dual status youths; or 
(IV)such other outcomes for dual status youths as the State child welfare agency and State juvenile justice agency may identify. (d)Training and technical assistanceThe Secretary may support State child welfare agencies and State juvenile justice agencies by offering a program, developed in consultation with organizations and agencies with subject matter expertise, of training and technical assistance to assist such agencies in developing programs and protocols that draw on best practices for serving dual status youth in order to facilitate or enhance— 
(1)collaboration between State child welfare agencies and State juvenile justice agencies; and (2)the effectiveness of such agencies with respect to working with Federal agencies and child welfare and juvenile justice agencies from other States. 
(e)ReportNot later than 3 years after the date of enactment of this section, and every 3 years thereafter, the Secretary, the Attorney General, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice shall jointly submit to the Committee on Finance and the Committee on the Judiciary of the Senate and the Committee on Ways and Means and the Committee on Education and Labor of the House of Representatives, a report on the grants provided under this section. (f)DefinitionsIn this section: 
(1)Dual status youthThe term dual status youth means a child who has come into contact with both the child welfare and juvenile justice systems and occupies various statuses in terms of the individual's relationship to such systems. (2)Leadership collaboration groupThe term leadership collaboration group means a group composed of senior officials from the State child welfare agency, the State juvenile justice agency, and other relevant youth and family-serving public agencies and private organizations, including, to the extent practicable, representatives from the State judiciary branch. 
(3)State juvenile justice agencyThe term State juvenile justice agency means the agency of the State or Indian tribe responsible for administering grant funds awarded under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.). (4)State child welfare agencyThe term State child welfare agency means the State agency responsible for administering the program under this subpart, or, in the case of a tribal organization that is receiving payments under section 428, the tribal agency responsible for administering such program.. 
